DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 08/13/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 2, 4, 6, 10, 20-23, 32, and 33 are under examination. 
Claims 21-33 are newly added. Claims 24-31 are withdrawn.
Claims 3, 5, 7-9, 11-19 are cancelled. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to U.S. Provisional Patent Application No. 62/237,467, filed 10/05/2015, is acknowledged. 

Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection is maintained but has been modified in view of applicant’s amendments.
Claims 1, 2, 4, 6, 10, 20-23, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description requirement is separate and distinct from the enablement requirement. The specification must: (1) describe the claimed invention in a manner understandable to a person of ordinary skill in the art, and (2) show that the inventor actually invented the claimed subject matter. 
In this case, the following steps of amended claims 1 and 20 are problematic:  
(i) generating, via machine learning at the one or more computing devices, a simulation of the grow cycle of the crop; 
(ii) running, at the one or more computing devices, the simulation to predict growth of the crop at specific time intervals of a grow cycle; 
(iii) generating by the one or more computing devices, an analysis based at least on the crop-specific information with respect to crop information, conditions, deficiencies, and corrective actions stored in a database; …and in response to determining that a deficiency appears in the checked results: autonomously sending a wireless control signal to a utility service associated with one or more of the resources…;
With regards to steps (i) and (ii), these amount to functional limitations that are not limited to comprise any specific machine learning models or algorithms for generating a simulation of grow cycles of a crop or predicting growth of the crop at specific time intervals of a grow cycle, i.e. the claim generically encompasses critical thinking and doing math.  The claims are also not limited to any specific types of crops or constraints. A review of the specification does provide generic examples of machine learning algorithms [0034, 0035], e.g. decision tree learning, neural networks, inductive logic, N-variable optimization, but they are not specific with regards to simulating grow cycles of crops as claimed. At best the specification exemplifies a limited disclosure for machine learning high energy equipment off peak hours and/or determining ratio of yield to cost [0035] and a generic grow cycle algorithm [Figure 3]. Applicant is reminded that 
Furthermore, there is this is no evidence that applicant has actually disclosed sufficient correlations between machine learning (i.e. structure) and the simulation environments for the achieving the full scope of crop growth cycles and simulated responses (i.e. function). The choice of predictive machine learning algorithms and parameters for predicting crop growth are not trivial, and one of ordinary skill in the art would be well aware of the substantial variation expected amongst such methods. For example, Badini et al. (1997, 64: 233-244) teaches that crop growth simulation models require different parametric considerations whose performance depends on the type of crops being modeled (e.g. plants, fruits, vegetables, etc.) as well as the nature of the simulation inputs and constraints (e.g. agro-climatic conditions). However, the specification does not indicate requisite parameters, computer programs, and/or algorithms needed to make/use a machine learning capable of simulating crop growth and predicting the effects of various constraints on crop growth for the full scope of what is being claimed.  As such, the instant specification fails to disclose the requisite computational steps and quantitative information that is required in order to realize the claimed functionality. There is also no evidence that applicant has actually disclosed the requisite grow cycle simulations for the full scope of constraints and crops being claimed. Therefore, the specification fails to support a “broad genus claim that covers all ways of performing the processes when the specification provides only one method and there is no evidence that a more generic way is contemplated” and also fails to support a “claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.” See also the 2011 Supplementary Guidelines to analysis under 35 USC 112 (Computer-Implemented Functional Claim Limitations). As such, the instant specification fails to disclose the requisite computational steps and/or program code that must be practiced in order to realize the subsequently recited functionality.
With regards to step (iii), these functional limitations are not limited to comprise any specific computational techniques or algorithms for achieving the claimed analysis and corrective actions. A review of the specification fails to provide sufficient guidance . 
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the specification provides sufficient support for machine learning to achieve the claimed functions, citing paragraphs [0035]. In response, written description requires the inventor to describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. In this case, as discussed above, the claims are not limited to any particular machine learning models or algorithms for generating a simulation of grow cycles of a crop or predicting growth of the crop at specific time intervals of a grow cycle, i.e. the claim generically encompasses critical thinking and doing math.  While a review of the specification does provide generic examples of machine learning algorithms [0034, 0035, Figure 3], they are not specific with regards to the claimed functions. 
Furthermore, as discussed above, there is this is no evidence that applicant has actually disclosed sufficient correlations between machine learning and the simulation environments for the achieving the full scope of crop growth cycles and simulated 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following rejections are maintained or necessitated by amendment.
Claims 1, 2, 4, 6, 10, 20-23, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 20 are also rejected due to said dependency. 
Claims 1 and 20 recite “generating, via machine learning, at the one or more computing devices, a simulation of the grow cycle of the crop.” It is unclear what limiting effect is intended by the phrase “machine learning” such that one of ordinary skill in the art would know what is actually encompassed by this term. A review of the specification does not provide any limiting definition for machine learning that would serve to clarify 
Claims 1 and 20 recite “a utility service associated with one or more of the resources…wherein the wireless control signal is configured to actuate the utility service to take the corrective action without user input”. It is unclear as to the metes and bounds of the term “utility service” such that one of skill in the art would recognize what structural and/or functional limitation is intended based on common knowledge in the art.  A review of the specification [0035] teaches examples of inputs such as historical data of price fluctuations for utility services (e.g., water, electricity, heat etc.), weather patterns, and any other variables that can affect cost of production. However, examples are not limiting definitions and this description does not clarify the metes and bounds of the term “utility service” such that the structural and/or functional limitations are clear. As a result, it is also unclear in what way a control signal is configured to “actuate the utility service to take corrective action”. Notably, there is nothing in the claims as written that includes functionality for sending/receiving “wireless” signals. Accordingly, the suggested function does not follow from the claimed computing device and the specification does not clarify in what way control signals interact with the claimed service to achieve the intended function. Clarification is requested via amendment.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619